Citation Nr: 1001617	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and B.N.




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to 
March 1953.  The Veteran died and his body was discovered in 
January 2006.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In November 2009, the appellant and another witness (B.N.) 
testified at a personal hearing over which the undersigned 
Veterans Law Judge presided at the RO, a transcript of which 
has been associated with the claims folder. 


FINDINGS OF FACT

1.  The death certificate provides that the cause of the 
Veteran's death is undetermined. 

2.  At the time of his death, the Veteran was service 
connected for posttraumatic stress disorder (PTSD), with a 
30 percent disability rating.  
3.  The relationship between the Veteran's service-connected 
PTSD disability and his death is not known.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of his death, the Veteran was service-connected 
for PTSD and a 30 percent disability rating had been 
assigned.  He also was being treated for an organic-type 
dementia, for which he was not service connected. 

The Veteran left home one afternoon and when he did not 
return home that evening, his family began to look for him.  
His truck was found three days later stuck in the mud, but he 
was not in it.  The authorities conducted an extensive search 
for him, but his body was not found for almost three years 
because he had been in an area of the woods that was very 
thick with trees, brush, and vines.  The Veteran's death 
certificate shows that the cause of death is undetermined.  

The appellant seeks to establish that the death of the 
Veteran was due to a service-connected disability.  38 
U.S.C.A. § 1310.  The death of a Veteran is due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  VA regulations identify a 
contributory cause of death as one that contributed 
substantially or materially to the cause of death; that 
combined to cause death; that aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312 (c)(1).  
The Veteran's family testified about the Veteran's history of 
experiencing flashbacks when exposed to loud noises.  They 
believe that on that day when failed to return home, his 
truck had gotten stuck in the mud, he got out to look for 
help, he heard a loud noise-perhaps hunters who were in the 
area or the thunder of a storm on that day-and he hid from 
the noise in the forest, as if he were back in combat in 
Korea staying out of sight of the enemy.  As people who had 
lived with him and observed his behavior for many years, they 
were competent to present lay evidence as to how he had 
behaved in the past.  38 C.F.R. § 3.159(a)(2) (lay evidence 
can be provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person).  And their testimony was 
credible as to the Veteran's behavior that they had observed.  

But any evidence about what might have happened on that day, 
however sincerely the Veteran's family believes it, is too 
speculative to meet the legal criteria of establishing that 
his PTSD disability was the principal or a contributory cause 
of the Veteran's death.  Indeed, the regulations provide that 
service connection for the cause of death will be determined 
by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran.  38 C.F.R. § 3.312(a) (emphasis added).  Moreover, 
it is not sufficient to show that the service-connected 
disability casually shared in producing death; rather, it 
must be shown that there was a causal link.  38 C.F.R. § 
3.312 (c)(1) (emphasis added).  

Here, the record does not establish that the Veteran's PTSD 
either caused or contributed to the Veteran's death.  A 
medical opinion was sought on the relationship between the 
Veteran's PTSD and his death.  The March 2008 compensation 
and pension (C&P) examiner reviewed the Veteran's claims 
folder in detail and concluded that it was unlikely that the 
Veteran's death was secondary to PTSD.  The examiner noted 
that at approximately age 60 the Veteran had begun having 
problems with confusion and getting lost.  He noted that the 
Veteran's symptoms had progressed and that the medical 
treatment notes clearly reflected signs and symptoms of an 
organic-type dementia-either multi-infarcted type (vascular) 
or Alzheimer's type-that was inconsistent with PTSD.  The 
examiner concluded that since the situation of abandoning the 
truck and getting lost was consistent with dementia, it was 
unlikely that the Veteran's death was secondary to PTSD.  The 
C&P examiner is clearly competent to provide a medical 
opinion as to relationship between a service-connected 
disability and the cause of death.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions).   

There is no definite medical evidence to the contrary.  The 
family's doctor was not able to make a clear statement of 
causation, stating instead that after reviewing the 
information, he could not exclude the possibility that PTSD 
contributed to the death of the Veteran.  October 2008 
Opinion of Dr. Hargrove.  

The fact that it is possible that the PTSD contributed to the 
Veteran's death is insufficient to establish that it, in 
fact, did so.  Unfortunately, no one knows what happened on 
the day the Veteran disappeared.  Given that the cause of 
death itself is undetermined, and that the Veteran had 
another, nonservice-connected mental disability that strongly 
affected his behavior, the evidence does not establish that 
the Veteran's PTSD disability either caused or contributed to 
the death of the Veteran.  

Nor does the benefit of the doubt doctrine change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But the lay evidence that is in favor of 
the claim-statements speculating about what might have 
happened-is insufficient to overcome the negative evidence 
that the cause of death is not known and that a medical 
professional could not state that it was at least as likely 
as not that the Veteran's death was secondary to PTSD.  As a 
result, the positive and negative evidence does not reach an 
approximate balance.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    In 
providing section 5103(a) notice in the context of a claim 
for death benefits, VA is also required to provide a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death, an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a previously 
service-connected condition, and an explanation of the 
evidence and information required to substantiate a death 
benefits claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

VA sent the appellant the required notice.  The RO's 
March 2008 letter describing the evidence needed to support 
the appellant's claim was timely mailed before the April 2008 
rating decision.  It identified that at the time of his 
death, the Veteran had been service connected for PTSD, 
described the evidence necessary to substantiate a claim for 
service connection if the appellant wished to base her claim 
on a condition not yet service-connected, explained what 
evidence had been received and what evidence might be helpful 
in establishing her claim, identified what evidence VA was 
collecting and how she might help in substantiating the 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and the effective date of an award.  

There are no outstanding requests for assistance.  VA 
fulfilled its duty to assist the appellant by retrieving the 
Veteran's claims folder, obtaining his VA medical treatment 
records, securing a medical opinion as to the relationship 
between the Veteran's PTSD and his death, and providing the 
appellant with an opportunity to present her and another 
witness' sworn testimony at a personal hearing before the 
undersigned Veterans Law Judge.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


